DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. Applicant argued that, “Specifically, Rivera does not teach legs being attached to the rod by a connection member and having an attachment member for coupling the leg to the flexible wire. In the office action the Examiner identified these two members as corresponding to element 366 of Rivera. The frame of claim 1 however defines that each leg being attached to the rod by a connection member, and that in addition to this connection member each leg has an attachment member for coupling said leg to said flexible wire. According to Rivera elements 366 couples the two legs 368 to the rod 360, and this element 366 has an aperture to which the flexible wire 364 is attached. Thus, Rivera does not teach each leg has an attachment member for coupling said leg to said flexible wire, as required by amended Claim 1.”
This is not found persuasive. The connection member 520 in the application is described as being integral with foldable rods 510 (Specification Page 22). Similarly in Rivera, the ends of 360, where it is attached to 364, 366, and 368 are the connection members. The attachment member which couples the legs to the rods is the rod between 368 and 360 in Rivera, which couples legs 368 to rods 360 and wire 364. The aperture, which is in the connection member, is at the end of 364, the aperture to which it is attached to the end of 360. Thus Rivera does teach the claimed structure. 
Applicant also argued, “Moreover, Rivera does not teach that when the joint is in unfolded position the flexible wire pulls the legs towards the connection member and is thereby secured to the 
This is not found persuasive. Rivera teaches an unfolded position (when the latch 362 is pushed to its straight, upwards position), and in this position the member 364 is tensioned, meaning it is pulling . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Rivera (US Patent Application Publication 20100218311).
Regarding claim 1, Rivera teaches foldable bed comprising: - a foldable frame (Figure 1; as shown) a having at least one foldable rod foldable along at least one folding axis (Figure 24; 360, left and right) between a folded position (Figure 24; dotted lines) and an unfolded position (Figure 24; solid lines), at least two legs (Figure 24, 368), each leg being attached to the rod by a connection member (Figure 24; ends of 360 (similarly to integral connection members 520 with foldable rods 510 in the application)), said connection member is disposed on either side of the folding axis and is configured to selectively secure said leg to said connection member (Figure 24; the leg is secured to the connection member in the folded position and not in the unfolded position when movement of the legs is allowed) and each connection member comprises an orifice (Figure 24; where 364 is attached at 366) passing through said connection member, a flexible wire (Figure 24, 364) extending between the two legs and passing through the folding axis of the rod (Figure 24; the elastic element 364 passes along the vertical axis which the rod folds along at 362) and through the orifice of each connection member, wherein each leg further includes an attachment member (Figure 24, the fastener which attaches leg 368 to 360 is the attachment member) for coupling said leg to said flexible wire (Figure 24; 364), such that when said joint is in said unfolded position (Figure 24; solid lines)  the flexible wire is tensioned and each of the legs is drawn by the tension of the wire towards said connection member and is thereby secured to the connection member (Figure 24; the force of 364 when in the solid lines pulls the legs inward), and when said joint is in said folded position (Figure 24; dotted lines) the flexible wire is relaxed and the legs are not secured to said connection members and are movable with respect to said connection members (Figure 24; when in the dotted line position the legs move inward with respect to the connection members (the ends of 360) and the wire is untensioned).
Regarding claim 2, Rivera teaches at least one orifice has a shape, mechanically complementary to the shape of one end of the leg associated with said connection, said connection being configured to be fitted with said end (Figure 24; the orifice shape is round as is the end of the leg).
Regarding claim 6, Rivera teaches the foldable rod comprises two straight, rigid rod sections (Figure 24; 360 left and right) each associated with a connection, having lengths of the same order of magnitude, connected by a joint Figure 24; 362) in order to: - align the two rod sections along the length of these rod sections when the joint is unfolded and - juxtapose the two rod sections when the joint is folded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Patent Application Publication 20100218311) in view of Burns (US Patent 9848714).
Regarding claim 3, Rivera does not teach the orifice has a concave shape, an opening of the connection being roughly positioned at the deepest point of said concave shape, another opening being achieved by the base of the concave shape. Burns teaches the orifice has a concave shape, an opening of the connection being roughly positioned at the deepest point of said concave shape, another opening being achieved by the base of the concave shape (Figure 3; 15). It would have been obvious to one of ordinary skill in the art at the time of invention to position the elastic member of Rivera in an orifice shaped as in Burns in order to more securely hold the elastic member.
  Regarding claim 4, Rivera does not teach the orifice has the general shape of a cone, the base of the cone being oriented towards the end of the associated with the connection, an 
  Regarding claim 5, Rivera does not teach the connection comprises, on one side, a longitudinal slot connecting two inlets of the opening, said slot having a cross-sectional width less than the width of the wire passing through the orifice. Burns teaches the connection comprises, on one side, a longitudinal slot (Figure 3; 114b) connecting two inlets of the opening (One inlet of the opening is at the bottom of the orifice, the other is at the bottom of the channel 114b). It would have been obvious to one of ordinary skill in the art at the time of invention to position the elastic member of Rivera in an orifice shaped as in Burns in order to more securely hold the elastic member. Burns does not specifically teach said slot having a cross-sectional width less than the width of the wire passing through the orifice. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the width of the slot to be less than the width of the member inside the slot in order to tightly hold the member, and a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).
   Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Patent Application Publication 20100218311) in view of Brassard (US Patent 20150021453).
Regarding claim 7, Rivera teaches at least three legs supporting the frame (Figure 1; 60) and - a flexible support (Figure 1; 53, 54,56), suspended from the frame in a volume defined by the legs, the floor and the frame, having a top opening at the level of the frame. Rivera does not .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Patent Application Publication 20100218311) in view of Szymanski (US Patent Application Publication 20160183698).
Regarding claim 8, Rivera does not teach a lower section of the support is coplanar with the plane formed by the lower ends of each leg. Szymanski teaches a lower section of the support is coplanar with the plane formed by the lower ends of each leg (Figure 11a, as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to place the floor of the enclosure on the support surface in order to reduce strain on the components from hanging the floor.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Patent Application Publication 20100218311) in view of Brassard (US Patent 20150021453) further in view of Semrau (US Patent 7909703).
Regarding claim 9, Rivera does not teach the opening means comprises: - a vertical slide fastener passing through the lateral side and - at least one horizontal slide fastener lying along a lower part of the support. Brassard teaches the opening means comprises: - a vertical slide fastener passing through the lateral side and - at least one horizontal slide fastener (Figure 2; as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the flexible structure of Rivera to include an opening as in Brassard in order to allow .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Patent Application Publication 20100218311) in view of Bergkvist (US Patent Application Publication 20080271244).
Regarding claim 21, Rivera does not teach the attachment member of each one of said legs is disposed inside the respective leg, and said flexible wire extends to said attachment member through said orifice. Bergkvist teaches the attachment member (Figure 5; 19) of each one of said legs (Figure 5; 13) is disposed inside the respective leg (Figure 5; 19 is inside of 13), and said flexible wire (Figure 5; 17) extends to said attachment member through said orifice (Figure 5; the orifice below where 15 is marked)(Examiner notes that the connection member would also be modified to be the portion of the leg containing the orifice, 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachment member to be inside the leg, and the connection member and orifice structure of Rivera to be as in Bergkvist, in order to protect the attachment point of the wire and prevent the attachment point from being tampered with.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021